                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

FELICIA HALE                                                           NOTICE

v.                                                                     Case Number: 19-CV-989-JPS

CONVERGENT OUTSOURCING INC.

Type of case:
                                 þ CIVIL                          o CRIMINAL


Take notice that a proceeding in this case has been set for the place, date, and time set forth below:


PLACE:
                                                 ROOM NO.:     425
Federal Courthouse
517 E. Wisconsin Ave.                            DATE AND TIME:        THURSDAY, OCTOBER 10, 2019
Milwaukee, Wisconsin                                                   at 9:30 AM

TYPE OF PROCEEDING:

                        RULE 16 SCHEDULING CONFERENCE
In order that this case move forward in a timely manner, counsel for the parties are directed to
file a joint Rule 26 plan on or before October 7, 2019; such report to include cutoff dates within
which to complete various pretrial tasks in order that this case be concluded on or before
August 1, 2020, including trial, if necessary.

To accommodate counsel’s schedule, appearances may be made by telephone; however,
neither cell phones nor calls made over a speaker phone may be used, as both technologies are
incompatible with the court’s sound/teleconferencing equipment.

The court will initiate the call. Therefore, if appearing by telephone, counsel must notify the
court at 414-297-1122, in advance, of the direct number at which they may be reached.


                                                                STEPHEN C. DRIES
                                                                Clerk of Court

September 19, 2019                                              s/ Jodi L. Malek
Date                                                            (By) Deputy Clerk




                Case 2:19-cv-00989-JPS Filed 09/19/19 Page 1 of 1 Document 11
